
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

SETTLEMENT AND LICENSE AGREEMENT

        This SETTLEMENT AND LICENSE AGREEMENT (this "Agreement") is made and
effective as of April 30, 2008 (the "Effective Date"), by and between
Sepracor Inc., a Delaware corporation having its principal place of business at
84 Waterford Drive, Marlborough, MA 10752 ("Sepracor"), and Breath Limited, a
United Kingdom corporation having its registered address at 930 High Road,
London, N12 9RT, United Kingdom ("Breath Limited") (each a "Party" and
collectively, the "Parties").

RECITALS

        WHEREAS, Sepracor and Breath Limited are parties to the patent
infringement litigation captioned, Sepracor Inc. v. Breath Limited, Civil Action
No. 06-10043 filed on January 13, 2006, pending in the United States District
Court for the District of Massachusetts before the Honorable Douglas P. Woodlock
(the "Litigation");

        WHEREAS, Sepracor currently manufactures and markets the Xopenex® brand
(levalbuterol hydrochloride) inhalation solutions products (the "Sepracor
Products");

        WHEREAS, Breath Limited filed Abbreviated New Drug Application
No. 77-756 (the "ANDA") with the United States Food and Drug Administration (the
"FDA") containing a certification pursuant to 21 U.S.C. §355(j)(2)(A)(vii)(IV)
("Breath's p(IV) certification") regarding U.S. Patent Nos. 5,362,755;
5,547,994; 5,760,090; 5,844,002; 6,083,993; and 6,451,289 owned by Sepracor (the
"Patents-in-Suit") and seeking approval to market generic versions of certain
levalbuterol hydrochloride inhalation solution products ("Breath's ANDA
Product");

        WHEREAS, Sepracor has alleged that the filing of the ANDA by Breath
Limited containing Breath's p(IV) certification is an act of infringement of the
Sepracor Patents-in-Suit under 35 U.S.C. § 271(e)(2)(A);

        WHEREAS, in response to Breath Limited's p(IV) certification, Sepracor
commenced the Litigation;

        WHEREAS, Sepracor has asserted in the Litigation that Breath Limited's
ANDA Product would infringe certain claims of the Sepracor Patents-in-Suit;

        WHEREAS, the Parties wish to fully and finally settle the Litigation and
all patent issues concerning Breath's ANDA Product, upon the terms and subject
to the conditions set forth below;

        WHEREAS, settlement of the Litigation will help both Sepracor and Breath
Limited avoid the substantial costs, uncertainty and risk involved with
prolonged patent-infringement litigation, trial and appeal;

        WHEREAS, settlement of the Litigation will permit both Sepracor and
Breath Limited to save substantial litigation costs, as well as adhere to the
judicially recognized public policy favoring the settlement of litigation
whenever possible;

        WHEREAS, settlement of the Litigation will permit the management of both
Sepracor and Breath Limited to refocus on running their respective companies
rather than devoting substantial time and resources to the Litigation;

        WHEREAS, pursuant to the terms of this Agreement, Breath will have the
right to enter the market for the Sepracor Products in 1.25 mg/ 3 ml, 0.63 mg/ 3
ml, and 0.31 mg/ 3 ml strengths pursuant to the ANDA at least 8 years prior to
the expiration of the last to expire of the Sepracor Patents-in-Suit in the
Territory, thereby benefiting consumers by permitting generic entry that may not
have occurred if the Litigation were allowed to proceed;

--------------------------------------------------------------------------------



        WHEREAS, the public will benefit significantly from this final
settlement as it saves judicial resources and creates certainty for Sepracor and
Breath Limited that will encourage the development, investment and marketing of
levalbuterol hydrochloride inhalation solution products and other pharmaceutical
products;

        WHEREAS, by reducing litigation expenses, this Agreement allows saved
money to be spent on marketing and further drug development, including
development of Xopenex® (levalbuterol hydrochloride) inhalation solutions
product, allowing the products to reach a larger group of patients and thus
improving lives;

        WHEREAS, money saved by settling the Litigation can now be invested by
Sepracor and Breath Limited into research and development, thereby benefiting
consumers by identifying new uses for current drugs, as well as furthering the
creation of new proprietary medications; and

        WHEREAS, the Parties are concurrently entering into that certain Supply
Agreement, pursuant to which Sepracor shall supply Breath with levalbuterol
hydrochloride product manufactured pursuant to Sepracor's NDA No. 02-0837,
attached as "Attachment B" (the "Supply Agreement").

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

        Section 1.1.    Certain Defined Terms.    The following terms, when used
with initial capital letters shall have the meanings set forth below:

        "Affiliate" means any entity controlling, controlled by or under common
control with a Party, but only as long as such control continues, where
"control" means: (i) the ownership of at least fifty percent (50%) of the equity
or beneficial interest of such entity, or the right to vote for or appoint a
majority of the board of directors or other governing body of such entity; or
(ii) the power to directly or indirectly direct or cause the direction of the
management and policies of such entity by any means whatsoever.

        "Breath" means Breath Limited and its Affiliates, including but not
limited to Cobalt Laboratories Inc.

        "Fully Loaded Manufacturing Cost" shall mean, with respect to each
Licensed Product, a Party's internal and external costs, determined in
accordance with International Financial Reporting Standards, as consistently
applied by such Party in accordance with its past practice and in the ordinary
course of its business for products other than Licensed Products, incurred in
manufacturing, acquiring raw materials, including active pharmaceutical
ingredient ("API"), excipients and other materials consumed in the manufacture
of Licensed Products including all taxes related thereto, packaging, insuring,
transporting and/or storing such Licensed Product (including product testing
activities relating to quality assurance, quality control and regulatory
compliance), and reasonably allocated administrative and overhead expenses
associated with the Licensed Product, in each case to the extent related and
allocable to the Licensed Product.

        "Gross Profit" means Net Sales less Fully Loaded Manufacturing Cost.

        "Licensed Products" means Breath's ANDA Product approved by the FDA for
sale pursuant to the ANDA, as existing on the Effective Date.

        "Losses" means all pending and potential claims, demands, all manner of
actions, causes of action, suits, debts, liabilities, losses, damages,
attorneys' fees, costs, expenses, judgments, settlements, interest,

2

--------------------------------------------------------------------------------




punitive damages and other damages or costs of whatever nature, whether known or
unknown, pending or future, certain or contingent.

        "Net Sales" means gross sales of Licensed Products in the Territory less
the following deductions:

        (a)   sales and excise taxes, duties, and any other governmental charges
imposed upon the production, importation, use or sale of Licensed Products, if
and to the extent included on the invoice that Breath provides to its customers;

        (b)   trade, quantity, cash and other discounts allowed on Licensed
Products to wholesalers or other Third Parties to whom the Licensed Products are
sold and shipped directly, if and to the extent included on the invoice that
Breath provides to its customers;

        (c)   provisions for actual or expected allowances or credits to
customers on account of rejection or return of Licensed Products or on account
of price reductions for a Licensed Products;

        (d)   rebates, charge-backs and other price reduction programs for
Licensed Products granted to managed care entities and pharmaceutical benefit
management service entities (if Breath chooses to contract one or more of the
Licensed Products together with another Breath product with composite rebates or
chargebacks, then rebates and or chargebacks for the affected Licensed Product
will be recalculated based on the then-average rebate or chargeback of the
Licensed Product to the applicable customer category as if such Licensed Product
is contracted independently of any other Breath product); and

        (e)   actual write-offs of uncollectible customer accounts for
previously recorded sales.

in each case determined and applied consistently in accordance with Breath's
commercial and accounting policies and practices consistently applied in a
manner consistent with GAAP.

        "Person" means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority, or other entity
or organization.

        "Proceeding" means any administrative, judicial or legislative action,
audit, litigation, investigation, suit or other proceeding in any tribunal.

        "Sepracor Patents" means the "Patents-in-Suit" and additionally includes
any other patent that Sepracor owns or will own, in whole or in part, that is,
or could alleged to be, infringed by any of Breath's Licensed Products.

        "Territory" means the United States of America and its territories and
possessions, including the Commonwealth of Puerto Rico and the District of
Columbia.

        "Third Party" means any Person other than Sepracor and Breath.

ARTICLE 2
SETTLEMENT AND RELEASE

        Section 2.1.    Mutual Release.    Upon the terms and subject to the
conditions of this Agreement, each Party, on behalf of itself and its Affiliates
hereby releases, acquits and forever discharges the other Party and its
Affiliates, and their respective directors, officers, employees, agents,
representatives, heirs, assigns, predecessors and successors ("Related Parties")
from any and all Losses arising out of, derived from, predicated upon or
relating to infringement of the Sepracor Patents by the Licensed Products, and
the actions underlying the Litigation. Notwithstanding the foregoing, nothing in
this Agreement shall prevent or impair the right of either Party to bring a
Proceeding in court or any other forum for breach of this Agreement (including,
without limitation, any claim for infringement of any intellectual property
based upon activities that are not the subject of the license granted hereunder)
or any representation, warranty or covenant herein.

3

--------------------------------------------------------------------------------



        Section 2.2.    Dismissal of Litigation.    The Parties agree to the
entry of a Dismissal Without Prejudice of all claims, counterclaims, and
affirmative defenses in the Litigation. To effectuate this provision, within 3
business days following execution of this Agreement, the Parties shall cause the
Dismissal Without Prejudice attached hereto as Attachment A (each Party
acknowledging that the approval of the court is required in order to make such
Dismissal Without Prejudice effective) to be filed with the United States
District Court for the District of Massachusetts and shall take all other
necessary actions to obtain the settlement and dismissal of the Litigation. Each
Party shall bear its own costs and expenses in connection with the foregoing.

        Section 2.3.    Mutual Agreements.    Each Party acknowledges and agrees
that:

        (a)   It may have sustained Losses that are presently unknown and
unsuspected, and that such Losses might give rise to Losses in the future.
Nevertheless, each Party acknowledges and agrees that this Agreement has been
negotiated and agreed upon, notwithstanding the existence of such possible
Losses, all of which have been hereby released under Section 2.1 hereof.

        (b)   If any fact relating to this Agreement or the Litigation and now
believed to be true is found hereafter to be other than, or different from, that
which is now believed, each Party expressly assumes the risk of such difference
in fact and agrees that this Agreement shall be, and will remain, effective
notwithstanding any such difference in fact, subject to each Party's right to
bring a Proceeding for a breach of any representation, warranty or covenant
herein.

        (c)   This Agreement may be pleaded as a full and complete defense to,
and used as a basis for injunction against, any Proceeding that may be
instituted, prosecuted or attempted in breach hereof.

ARTICLE 3
LICENSE

        Section 3.1.    License Grant.    Effective as of August 20, 2012, or as
modified in accordance with Section 3.6 (the "License Effective Date"), Sepracor
hereby grants to Breath a license under the Sepracor Patents, including any
continuations, divisions, reissues or reexaminations thereof, without the right
to grant sublicenses, to make, have made, use, promote, offer to sell, sell,
import, or otherwise dispose of Licensed Products in the Territory. The license
granted hereunder shall be exclusive as to any other levalbuterol hydrochloride
product marketed as a generic equivalent of Xopenex® brand products covered by
Sepracor NDA No. 02-0837 (and any supplements or amendments thereto) for a
period of 180 days (the "Exclusivity Period") from the License Effective Date.
Following the Exclusivity Period, the license granted to Breath hereunder shall
become non-exclusive and Sepracor shall have the right to grant licenses to
Third Parties under the Sepracor Patents.

        Section 3.2.    Commercial Sales Prior to License Effective
Date.    Without limiting the rights of Breath under the Supply Agreement,
Breath shall not distribute, offer to sell, sell or sell in the Territory any
Licensed Products prior to the License Effective Date. Breath agrees that any
breach by Breath or its Related Parties of this Section 3.2 shall cause
irreparable harm to Sepracor, and Breath and its and Related Parties consents
irrevocably and unconditionally to specific performance, or immediate entry of a
temporary restraining order, preliminary injunction, and permanent injunction,
to enforce this Section 3.2. Notwithstanding anything to the contrary, Breath
and its Related Parties consents irrevocably and unconditionally to personal
jurisdiction and venue in the United States District Court for the District of
Massachusetts for the purpose of enforcing this Section 3.2. Notwithstanding the
foregoing, Breath shall have the right and license under the Sepracor Patents,
including any continuations, divisions, reissues or reexaminations thereof, to
make, have made and import Licensed Products in the Territory sufficiently in
advance of a Licensed Product launch so as to have sufficient quantities of
inventory of such product for such launch.

4

--------------------------------------------------------------------------------



        Section 3.3.    Breath's Covenant Not to Assist Challenges to the
Licensed Patents.    Except to the extent required by law or order of a court or
administrative agency of competent jurisdiction, Breath shall not, and shall
cause its Affiliates, Related Parties and their respective counsel who have
advised or represented Breath in connection with the Litigation not to, assist,
encourage, finance, or otherwise provide any information to any Third Party
attacking or who may attack the validity or enforceability of, or assert the
noninfringement of, any of the Sepracor Patents.

        Section 3.4.    Reservation of Rights.    All rights not expressly
granted to Breath hereunder or in the Supply Agreement are expressly reserved to
Sepracor, and Sepracor has no obligation to make available any intellectual
property rights or to take any other actions other than as expressly set forth
herein. Without limiting the terms of the Supply Agreement, nothing in this
Agreement shall be construed as granting Breath any rights: (a) with respect to
any Licensed Products outside the Territory; (b) with respect to any product
other than Licensed Products; or (c) to make, have made, use, offer to sell,
sell, import, or otherwise dispose of any generic version of any Sepracor
product covered by Sepracor NDA No. 02-0837 or Sepracor Patents at any time
prior to the License Effective Date.

        Section 3.5.    No Other Limitation.    Nothing in this Agreement is
intended to prevent or restrict Breath from making, having made, using,
promoting, marketing, distributing, offering for sale, selling, or importing any
product, the importation, manufacture, use, offering for sale or selling of
which would not infringe the Sepracor Patents under 35 U.S.C. § 271(e)(1).

        Section 3.6.    Acceleration of License Effective Date.    Upon the
occurrence of a Third Party commercial launch of any particular strength of a
generic version of levalbuterol hydrochloride solution products ("The Launch
Date") pursuant to an ANDA, the License Effective Date for only that particular
strength of the Licensed Products shall be accelerated to that Launch Date. In
addition, the parties may in the future mutually agree to accelerate the License
Effective Date. It is understood and agreed that, if the Parties anticipate a
Third Party commercial launch, Breath may take such action as is reasonably
necessary, including manufacture and stock an inventory of Licensed Products, so
as to be prepared to launch Licensed Products on the accelerated License
Effective Date.

ARTICLE 4
ROYALTIES

        Section 4.1.    Royalty.    During the period commencing on the License
Effective Date and ending on the later of (i) expiration of the Exclusivity
Period, or (ii) the date a Third Party has commenced a commercial launch of a
generic levalbuterol product pursuant to an ANDA, Breath shall pay Sepracor a
royalty of [**] percent ([**]%) of Breath's Gross Profit for sales of any
Licensed Products. Following such period, Breath shall pay Sepracor a royalty of
[**] percent ([**]%) of Breath's Gross Profit for sales of the Licensed
Products. The license granted hereunder shall become fully paid-up and royalty
free upon the earlier of (i) the date of the expiration of the last to expire of
the Sepracor Patents, or (ii) the date on which a court enters a final decision
that is no longer subject to appeal holding that each of the unexpired patent
claims included in the Sepracor Patents that were asserted against Breath in the
Litigation is invalid, unenforceable or not infringed by a product substantially
similar to Breath's ANDA Product.

        Section 4.2.    Royalty Payments.    Royalties payable by Breath to
Sepracor hereunder shall be determined and paid on a calendar quarterly basis.
Within thirty (30) days following the end of each calendar quarter in which
royalties are payable hereunder, Breath shall provide Sepracor with (i) a
written statement of its Net Sales and Gross Profit for such calendar quarter
and the royalties payable hereunder for such quarter, and (ii) payment of the
royalties then-payable hereunder. Whenever information relating to Licensed
Products is reported under this Agreement, such information shall (i) be listed
separately by Licensed Product and dose, and in the aggregate, and (ii) include
a breakdown of gross sales of Licensed Products and applicable deductions
therefrom.

5

--------------------------------------------------------------------------------



        Section 4.3.    Currency.    All payments under this Agreement shall be
in U.S. dollars in immediately available funds, and, unless instructed otherwise
by Sepracor, shall be made via wire transfer to an account designated from time
to time by Sepracor.

        Section 4.4.    Taxes.    Unless otherwise required by law, each Party
shall be responsible for paying and reporting all of its own taxes and fees,
including without limitation income taxes, payroll taxes, franchise taxes and
all taxes and fees in connection with this Agreement.

        Section 4.5.    True-Up.    In the event Breath issues any allowances or
credits or takes any write-offs related to its recorded Gross Profit on Licensed
Products in the Territory, the amount of any applicable underpayment or
overpayment will be added or subtracted, as appropriate, to or from the next
royalty payment in accordance with this ARTICLE 4 or, if no further royalty
payments are due, by payment to the Party owed such adjustment within thirty
(30) days after identification of such adjustment.

        Section 4.6.    Audit.    Breath shall keep complete and accurate
records of Net Sales and Gross Profit on Licensed Products and shall retain such
records for a period of at least [**] from the date of the sales reported
therein. Sepracor shall have the right, through an independent certified public
accountant reasonably acceptable to Breath, upon execution of a confidentiality
agreement, to examine such records during regular business hours, in a manner
that does not unreasonably interfere with ongoing operations, upon reasonable
written notice for so long as any royalties are payable hereunder for Licensed
Product sold in the Territory and for [**] thereafter, provided, however, that
such examination shall not take place more often than [**] per year. Any
adjustments required as a result of overpayments or underpayments identified
through Sepracor's exercise of audit rights shall be made by subtracting or
adding, as appropriate, amounts from or to the next royalty payment in
accordance with this ARTICLE 4 or, if no further royalty payments are due, by
payment to the Party owed such adjustment within thirty (30) days after
identification of such adjustment. Sepracor shall bear the full cost and expense
of the audit unless such audit correctly discloses that the discrepancy for the
year differs by more than [**] percent ([**]%) from the amount the accountant
determines is correct, in such case Breath shall pay the reasonable fees and
expenses charged by the accountant. In addition, Breath shall pay interest from
the original date due until payment on the amount of the underpayment at a rate
equal to the average one-year London Inter-Bank Offering Rate for the United
States dollar as reported from time to time in the Wall Street Journal (or, if
such rate is not regularly published, as published in such source as the Parties
agree) and calculated from the date due until the payment date. In the event
that a Party disputes an invoice or other payment obligation under this
Agreement, such Party shall timely pay the amount of the invoice or other
payment obligation that is not in dispute, and the Parties shall resolve such
dispute in accordance with Section 7.2.

6

--------------------------------------------------------------------------------



ARTICLE 5
REPRESENTATIONS AND WARRANTIES

        Section 5.1.    Mutual Representations.    Each Party hereby represents
and warrants to the other Party as follows:

        (a)   Due Authorization.    Such Party is a corporation duly
incorporated and in good standing as of the Effective Date, and the execution,
delivery and performance of this Agreement by such Party have been duly
authorized by all necessary action on the part of such Party.

        (b)   Due Execution.    This Agreement has been duly executed and
delivered by such Party and, with due authorization, execution and delivery by
the other Party, constitutes a legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.

        (c)   No Conflict.    Such Party's execution, delivery and performance
of this Agreement do not: (i) violate, conflict with or result in the breach of
any provision of the charter or by-laws (or similar organizational documents) of
the Party; (ii) conflict with or violate any law or governmental order
applicable to the Party or any of its assets, properties or businesses; or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which it is a
party.

        Section 5.2.    Sepracor Representations and Warranties.    Sepracor
represents and warrants to Breath that, as of the Effective Date, Sepracor
(i) has the right to grant to Breath the licenses granted hereunder with respect
to the Sepracor Patents, (ii) has the right to settle the Litigation, and
(iii) does not license from a Third Party any patents that would preclude Breath
from making, using, selling, offering for sale or importing Licensed Products in
the Territory.

        Section 5.3.    Breath Representations and Warranties.    Breath
represents and warrants to Sepracor that (i) Breath Limited owns all right,
title and interest in, to and under the ANDA, and Breath has not granted or
assigned to any Third Party, directly or indirectly, any rights under or to the
ANDA or Breath's ANDA Product, (ii) Breath will not transfer ownership, in whole
or in part, of said ANDA, except to an Affiliate of Breath or to a successor to
all or substantially all of the business to which this Agreement pertains, until
the expiration of the License granted herein, (iii) to the best of Breath's
knowledge and belief, it is the sole first entity to file a "substantially
complete application" as defined in 21 U.S.C. § 355(j)(5)(B)(iv)(cc) with a
paragraph IV certification seeking approval to engage in the commercial
manufacture, use, offer for sale, and sale of generic levalbuterol hydrochloride
inhalation solutions in 1.25 mg/3 ml, 0.63 mg/ 3ml, and 0.31 mg/ 3 ml dosage
products, and Breath has obtained final approval with respect to these
strengths, (iv) Breath is not aware of the occurrence of any forfeiture event as
defined in 21 U.S.C. § 355(j)(5)(D)(i), and Breath has received no communication
from the FDA informing Breath that it believes that such forfeiture event has
occurred, (v) the FDA granted tentative approval of Breath's ANDA within
30 months after the date on which Breath filed the ANDA, (vi) Breath has not
amended or withdrawn its paragraph IV certification with respect to any of the
Sepracor Patents, (vii) Breath has not withdrawn its ANDA, (viii) Breath has not
entered into an agreement concerning levalbuterol hydrochloride with another
party that has filed an ANDA seeking to market generic versions of levalbuterol
hydrochloride, including but not limited to Barr Laboratories, Inc., Dey, Inc.,
Dey, L.P., and Watson Laboratories, Inc., (ix) Breath has the right to settle
the Litigation, and (x) [**].

        Section 5.4.    Disclaimer.    EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR

7

--------------------------------------------------------------------------------




IMPLIED, EITHER IN FACT OR BY OPERATION OF APPLICABLE LAW, AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS SUCH WARRANTIES.

ARTICLE 6
INDEMNIFICATION

        Section 6.1.    Sepracor Indemnification.    Sepracor shall indemnify
and hold harmless Breath and its Related Parties from and against any claims,
actions, demands, suits, causes of action, losses, damages, liabilities,
judgments, costs and expenses (including reasonable attorneys' fees) arising out
of or related to any breach of Sepracor's representations, warranties and
covenants set forth in this Agreement.

        Section 6.2.    Breath Indemnification.    Breath shall indemnify and
hold harmless Sepracor, its Affiliates, and its Related Parties from and against
any claims, actions, demands, suits, causes of action, losses, damages,
liabilities, judgments, costs and expenses (including reasonable attorneys'
fees) arising out of or related to: (i) any breach of Breath's representations,
warranties and covenants set forth in this Agreement, (ii) the design,
manufacture, labeling, marketing, sale or use of any Licensed Product, including
any product liability claims, (iii) the failure by Breath to comply with any FDA
or other governmental requirement with respect to any Licensed Product, and
(iv) the infringement or misappropriation of any Third Party patent, copyright,
trademark, service mark, trade secret or other intellectual property based on
any Licensed Product.

        Section 6.3.    Indemnification Procedures.    The obligations to
indemnify, defend, and hold harmless set forth in Section 6.1 and Section 6.2
shall be contingent upon the Party seeking indemnification (the "Indemnitee"):
(i) notifying the indemnifying Party of a claim, demand or suit within [**] of
receipt thereof; provided, however, that the Indemnitee's failure or delay in
providing such notice shall not relieve the indemnifying Party of its
indemnification obligation except to the extent the indemnifying Party is
prejudiced thereby; (ii) allowing the indemnifying Party and/or its insurers the
right to assume direction and control of the defense of any such claim, demand
or suit; (iii) cooperating with the indemnifying Party and/or its insurers in
the defense of such claim, demand or suit at the indemnifying Party's expense;
and (iv) agreeing not to settle or compromise any claim, demand or suit without
prior written authorization of the indemnifying Party. The Indemnitee shall have
the right to participate in the defense of any such claim, demand or suit
referred to in this Section utilizing attorneys of its choice, at its own
expense, provided, however, that the indemnifying Party shall have full
authority and control to handle any such claim, demand or suit.

ARTICLE 7
MISCELLANEOUS

        Section 7.1.    Assignment.    Neither Party hereto may assign any of
its rights or obligations under this Agreement, except to an Affiliate or
successor to all or substantially all of the business of the Party to which this
Agreement pertains, without the prior written consent of the other Party. Either
Party may assign this Agreement in connection with a merger, reorganization,
change of control or sale of all or substantially all of the applicable business
of such Party, in each case, on written notice to the other Party, provided that
the successor Person agrees in writing to adhere to all of the terms and
conditions of this Agreement. Any purported assignment in violation of the
foregoing shall be null and void and of no force or effect. No assignment of
this Agreement will relieve the assigning Party from any of its obligations
hereunder. In the event of a permitted assignment, this Agreement shall be
binding upon and inure solely to the benefit of the Parties and their respective
successors and permitted assigns.

        Section 7.2.    Dispute Resolution.    Any dispute, controversy or claim
arising out of or relating to this Agreement (a "Dispute") shall be attempted to
be settled by the Parties, in good faith, by submitting each such Dispute to the
Chief Executive Officers of each Party by written notice from either Party to
the other Party specifying the terms of such Dispute in reasonable detail.
Within [**] of

8

--------------------------------------------------------------------------------




receipt of such notice, the Chief Executive Officers of each Party, or a member
of management designated by the respective Chief Executive Officer, shall meet
in person (at a mutually agreed upon time and location) or by telephone for the
purpose of resolving such Dispute. They will discuss the problems and/or
negotiate for a period of up to [**] in an effort to resolve the Dispute or
negotiate an acceptable interpretation or revision of the applicable portion of
this Agreement mutually agreeable to both Parties, without the necessity of
formal procedures relating thereto. If the problem is not resolved within the
period set forth above, either Party shall be free to pursue all available
remedies, at law or in equity, consistent with the terms of this Agreement.
Notwithstanding the foregoing, either Party may apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction of other
equitable relief, where such relief is necessary to protect its interests.

        Section 7.3.    Governing Law and Venue.    This Agreement shall be
governed by and construed in accordance with the laws of the State of
Massachusetts, without giving effect to its conflict of laws principles. The
Parties hereby consent to the exclusive jurisdiction of the federal courts
located in Massachusetts, and expressly waive any objections or defenses based
on lack of personal jurisdiction or venue in connection with any dispute arising
out of or relating to this Agreement.

        Section 7.4.    Bankruptcy.    All rights and licenses granted under or
pursuant to any Section of this Agreement are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code (the "Bankruptcy
Code"), licenses of "intellectual property" as defined under the Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code.

        Section 7.5.    Confidentiality.    Sepracor and Breath shall not use or
disclose to Third Parties any information received from the other Party or
otherwise developed or obtained (including prior to the date hereof or during
any period in which the Parties have audit rights pursuant to Section 4.6) by
either Party in the performance of activities under this Agreement without first
obtaining the written consent of the disclosing Party, except as may be
otherwise provided in, or required in order for a Party to exercise its rights
or fulfill its obligations under, this Agreement. This confidentiality
obligation shall not apply to information that (i) is or becomes a matter of
public knowledge (other than by breach of this Agreement by the receiving
Party), (ii) is required by law, regulation or order of a court or
administrative agency of competent jurisdiction, to be disclosed, (iii) the
receiving Party can establish was already known to it or was in its possession
at the time of disclosure, (iv) the receiving Party can establish was
independently developed by Persons in its employ who had no contact with and
were not aware of the content of the confidential information, or (v) is
disclosed to the receiving Party by a Third Party having no obligation of
confidentiality to the disclosing Party with respect to such information. The
Parties shall take reasonable measures to assure that no unauthorized use or
disclosure is made by others to whom access to such information is granted.

        Section 7.6.    Publicity.    Except as consistent with a press release
mutually agreed by the Parties, or other publicly disclosed information
concerning this Agreement, no public announcement or other disclosure to Third
Parties concerning the existence of or terms of this Agreement shall be made,
either directly or indirectly, by either Party, without first obtaining the
written approval of the other Party and agreement upon the nature, text and
timing of such announcement or disclosure; provided, however, either Party shall
have the right to make any such public announcement or other disclosure required
by law after such Party has provided to the other Party a copy of such
announcement or disclosure and an opportunity to comment thereon. Each Party
agrees that it shall cooperate fully with the other with respect to all
disclosures regarding this Agreement to the Securities Exchange Commission and
any other governmental or regulatory agencies, including requests for
confidential treatment of proprietary information of either Party included in
any such disclosure. Neither Party shall be required to provide the other Party
with any advance notice of any public announcements or other disclosures related
to periodic, routine financial reporting unless such announcement or other
disclosure will include non-routine information relating to the Licensed
Products or this Agreement.

9

--------------------------------------------------------------------------------



        Section 7.7.    Cooperation.    Subject to confidentiality restrictions
that may be reasonably requested, the Parties shall use their respective
commercially reasonable efforts to:

        (a)   Make all required filings with all governmental authorities and
obtain all necessary approvals in connection with this Agreement to the extent
required under applicable laws. Subject to confidentiality restrictions that may
be reasonably requested and to the extent permissible by law, Sepracor and
Breath shall make every effort to coordinate and exchange all filings and
documents submitted to all government authorities regarding this Agreement;

        (b)   Cooperate with each other in any review, investigation, inquiry or
proceeding regarding the Agreement by any government authority. Subject to such
confidentiality restrictions as may be reasonably requested and to the extent
permissible by law, Sepracor and Breath will render reasonable assistance as the
other may request in connection with this Agreement and coordinate and cooperate
with one another in exchanging information, permitting reasonable access to
Sepracor's and Breath's documents, officials, and data in connection with any
such review, investigation, inquiry or proceeding by any governmental authority;

        (c)   Promptly inform each other of any material communication made to,
or received by such party from any governmental authority regarding this
Agreement;

        (d)   Defend, contest and resist any administrative, judicial or
legislative action or proceeding that is instituted (or threatened to be
instituted) challenging the transactions contemplated by this Agreement as
violative of any applicable law, and have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that challenges this Agreement,
including, without limitation, by pursuing all reasonable avenues of
administrative and judicial appeal;

        Without limiting any other provision of this Agreement, take all actions
and do all things reasonably necessary or proper (at its own cost and expense),
including under applicable law to make effective and further the intent and
purposes of the transactions contemplated by this Agreement, including executing
any further instruments reasonably requested by the other Party, and to resist
and to contest any proposals or efforts to materially alter the terms of the
Agreement so as to permit the Parties to fulfill their obligations under and to
obtain the full benefits contemplated by the Agreement.

        Section 7.8.    Government Proceedings.    Within ten (10) business days
following the Effective Date, and pursuant to current statutory law, the Parties
shall file or cause to be filed this Agreement with the U.S. Federal Trade
Commission Bureau of Competition ("FTC") and the Assistant Attorney General for
the Antitrust Division of the U.S. Department of Justice ("DOJ") and shall
request that the FTC and DOJ treat this Agreement as confidential to the fullest
extent permitted under the law.

        Section 7.9.    Notices.    All notices required or permitted under this
Agreement must be in writing and must be given by addressing the notice to the
address for the recipient set forth below or at such other address as the
recipient may specify in writing under this procedure. Notices will be deemed to
have been given (a) three (3) business days after deposit in the mail with
proper postage for first class

10

--------------------------------------------------------------------------------




registered or certified mail prepaid, return receipt requested, or (b) one
(1) business day after sending by nationally recognized overnight delivery
service.

If to Sepracor:   If to Breath:
Sepracor Inc.
Attn: Adrian Adams
President and Chief Executive Officer
84 Waterford Drive
Marlborough, MA 01752
Phone: (508) 481-6700
Fax: (508) 357-7492
 
Attn: Ian McAffer
Managing Director
Breath Limited
100 Paynesfield Road
Tatsfield
Westerham
Kent TN16 2BQ
United Kingdom.
Phone: +44 1959 542 578
Fax: +44 1959 542 578
With a copy to:
 
With a copy to:
Andrew I. Koven
Executive Vice President, General Counsel
    and Corporate Secretary
Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752
Phone: (508) 357-7307
Fax: (508) 357-7511
 
Francis Mifsud
Arrow International Limited
57 St Christopher Street
Valletta, VLT 08, Malta
Phone: +356 2165 3041
Fax: +356 2165 3046

        Section 7.10.    Amendment.    This Agreement may not be amended or
modified except by an instrument in writing signed by authorized representatives
of Sepracor and Breath.

        Section 7.11.    No Waiver.    The failure of either Party to enforce at
any time for any period the provisions of or any rights deriving from this
Agreement shall not be construed to be a waiver of such provisions or rights or
the right of such Party thereafter to enforce such provisions.

        Section 7.12.    Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.

        Section 7.13.    Headings.    The descriptive headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of the Agreement.

        Section 7.14.    Counterparts.    This Agreement may be executed in one
or more counterparts, and by the respective Parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same Agreement.

        Section 7.15.    Entire Agreement.    This Settlement and License
Agreement and the contemporaneously executed Supply Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and no oral or written statement that is not expressly set forth in this
Settlement and License Agreement or the Supply Agreement may be used to
interpret or vary the meaning of the terms and conditions hereof. This
Settlement and License Agreement and the Supply Agreement supersede any prior or
contemporaneous agreements and understandings, whether written or oral, between
the Parties with respect to the subject matter hereof.

        Section 7.16.    Third Party Beneficiaries.    Except as expressly
provided herein, nothing in this Agreement, either express or implied, is
intended to or shall confer upon any third party any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed by the Parties as
of the date first written above.

SEPRACOR INC.   BREATH LIMITED

By:

 

/s/ Adrian Adams

--------------------------------------------------------------------------------



 

By:

 

/s/ Ian Gardner Cameron McAffer

--------------------------------------------------------------------------------


Name:
 
Adrian Adams

--------------------------------------------------------------------------------


 
Name:
 
Ian Gardner Cameron McAffer

--------------------------------------------------------------------------------


Title:
 
President and Chief Executive Officer

--------------------------------------------------------------------------------


 
Title:
 
Managing Director

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ATTACHMENT A

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

SEPRACOR INC.,

Plaintiff,

v.                                        C. A. No. 06-10043-DPW

BREATH LIMITED,

Defendant.

DISMISSAL WITHOUT PREJUDICE

        Plaintiff Sepracor Inc. ("Sepracor"), and Defendant Breath Limited
("Breath"), having agreed to a settlement of this action, STIPULATE that:

        1.     The above parties to this Civil Action No. 06-10043 (DPW)
(referred to as "the Litigation") wish to settle this dispute.

        2.     This Court has jurisdiction over the parties and the subject
matter of the Litigation.

        3.     Plaintiff Sepracor owns and/or has the legal title and interest
in and to United States Letters Patent Nos. 5,362,755 ("the '755 patent"),
5,547,994 ("the '994 patent"), 5,760,090 ("the '090 patent"), 5,844,002 ("the
'002 patent"), 6,083,993 ("the '993 patent"), and 6,451,289 (the '289 patent")
(collectively the "Sepracor Patents").

        4.     In the Litigation, Sepracor alleged that Breath infringed the
Sepracor Patents, under 35 U.S.C. § 271(e)(2), by virtue of Breath's submission
of Abbreviated New Drug Application No. 77-756 ("Breath's ANDA") to the United
States Food and Drug Administration ("FDA") containing a certification pursuant
to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) ("paragraph IV certification"), asserting
that the Sepracor patents are invalid, unenforceable and/or not infringed.

        5.     Breath's ANDA containing the paragraph IV certification was
submitted to the FDA under 21 U.S.C. § 355(j) in order to obtain approval to
engage in the commercial manufacture, use and sale of generic copies of certain
Xopenex® (levalbuterol hydrochloride) inhalation solutions in 1.25 mg/3 ml, 0.63
mg/3ml, and 0.31 mg/3 ml dosage products prior to the expiration of the Sepracor
patents.

        6.     In December 2007, the FDA granted tentative approval to Breath's
ANDA.

        7.     Sepracor's filing of the Litigation caused an automatic 30 month
stay of the FDA's approval of Breath's ANDA. The thirty-month stay of FDA
approval of Breath's ANDA expired on March 7, 2008, and the FDA granted final
approval on April 9, 2008.

        8.     On March 17, 2008, Breath and Sepracor agreed and stipulated to
this Court that Breath will provide Sepracor with at least 30 days' notice prior
to commencing, or authorizing a third party to commence under Breath's ANDA, the
commercial launch of a generic levalbuterol hydrochloride inhalation solution
product.

        9.     Plaintiff and Defendant have reached agreements to settle the
Litigation, as set forth in this stipulated Dismissal Without Prejudice and a
separate Settlement and License Agreement and Supply Agreement, which are being
executed contemporaneously.

        10.   As a result of the Settlement and License Agreement and the Supply
Agreement there will be early, procompetitive generic competition for Xopenex®
(levalbuterol hydrochloride) inhalation

A-1

--------------------------------------------------------------------------------




solutions in 1.25 mg/3 ml, 0.63 mg/3ml, and 0.31 mg/3 ml dosage products in the
United States, which competition might have been delayed or otherwise might not
have occurred or been allowed to continue, had Sepracor prevailed in the
Litigation. The settlement has a number of other procompetitive effects. Among
other benefits, this settlement allows generic entry of levalbuterol
hydrochloride inhalation solutions in 1.25 mg/3 ml, 0.63 mg/3ml, and 0.31 mg/3
ml dosage products eight years in advance of the expiration of the last to
expire of the Sepracor Patents. The settlement also avoids the substantial
uncertainty and risk involved with prolonged patent infringement litigation and
eliminates the substantial litigation costs incurred by both Plaintiff and
Defendant during the patent litigation while also serving the public interest by
saving judicial resources.

        11.   All affirmative defenses, claims, and counterclaims in the
Litigation that have been or could have been raised by the parties in the
Litigation are hereby dismissed without prejudice.

        12.   Each of the parties shall bear its own costs and attorney fees.

        13.   Both Plaintiff and Defendant consent to personal jurisdiction and
venue in the United States District Court for the District of Massachusetts for
the purpose of enforcing the Settlement and License Agreement. This Court shall
retain jurisdiction over any matters related to or arising from the
interpretation or enforcement of the Settlement and License Agreement.

A-2

--------------------------------------------------------------------------------



IT IS SO STIPULATED:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
Dalila Argaez Wendlandt (BBO# 639280)
F. Turner Buford (BBO# 661311)
Ropes & Gray LLP
One International Place
Boston, MA 02110-2624
(617) 951-7242 (Phone)
(617) 951-7050 (Facsimile)
 
Alan D. Rose (BBO # 427280)
Michael L. Chinitz (BBO # 552915)
ROSE, CHINITZ & ROSE
29 Commonwealth Avenue
Boston, MA 02116
Telephone (617) 536-0040
Facsimile (617) 536-4400
Attorneys for Plaintiff Sepracor Inc.
 
Attorneys for Defendant, Breath Limited
Joseph M. O'Malley, Jr. (admitted pro hac vice)
Bruce M. Wexler (admitted pro hac vice)
Paul, Hastings, Janofsky &
Walker LLP
75 East 55th Street
New York, NY 10022
(212) 318-6000 (Phone)
(212) 319-4090 (Facsimile)
 
E. Anthony Figg (admitted pro hac vice)
Joseph A. Hynds (admitted pro hac vice)
Sharon L. Davis (admitted pro hac vice)
R. Elizabeth Brenner-Leifer (admitted pro hac vice)
ROTHWELL, FIGG, ERNST & MANBECK, P.C.
1425 K Street, N.W. Suite 800
Washington, DC 20005
Telephone (202) 783-6040
Facsimile (202) 783-6031
Attorneys for Plaintiff Sepracor Inc.
 
Attorneys for Defendant, Breath Limited
SO ORDERED
 
 
Dated:                                 
 


--------------------------------------------------------------------------------

Hon. Douglas P. Woodlock
United States District Judge

A-3

--------------------------------------------------------------------------------



ATTACHMENT B

Filed as Exhibit 10.5 to Sepracor Inc.'s Quarterly Report on Form 10-Q
for the fiscal period ended June 30, 2008

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

